Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


The closest prior art of record is US Pub. 2015/0066462 related to techniques and systems for simulating well system fluid flow are described. Multiple subsystem models each include fluid flow variables and represent well system fluid dynamics associated with a sub-region in a subterranean region. The subsystem models are connected by one or more junction models. The junction models represent interactions among the subsystem models. For each of the subsystem models, an elimination of internal variables of the subsystem model is performed to express the internal variables in terms of junction variables of the junction models. The junction variables are solved based on the junction models. The internal variables of the subsystem model are solved based on the solved junction variables.
The prior art of record does not teach or suggest at least “generating a second representation of the system of equations by eliminating the a first primitive variable from the first representation based on a policy that associates a computer resources threshold with the first primitive variable; determining a solution based on values of the primitive variables within the second representation; determining whether the solution converges; and in response to determining that the solution converges, solving for at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182